692 P.2d 350 (1984)
107 Idaho 706
STATE of Idaho, Plaintiff-Respondent,
v.
David Lee MASON, Defendant-Appellant.
No. 14810.
Supreme Court of Idaho.
November 30, 1984.
Janice L. Kroeger and Gary W. Elliott, Coeur d'Alene, for defendant-appellant.
Jim Jones, Atty. Gen., Lynn E. Thomas, Sol. Gen., Boise, for plaintiff-respondent.
BAKES, Justice.
On February 1, 1982, David Lee Mason was charged, pursuant to I.C. § 18-2403(4), *351 with grand theft by possession of a 1979 Yamaha snowmobile. On February 9, 1982, Mason was also charged with accessory to grand theft of a 1977 Yamaha snowmobile, pursuant to I.C. §§ 18-205 and 18-2403(4). Following trial, a jury found Mason guilty on both counts. Mason was then sentenced to a four year indeterminate sentence in the Idaho Penitentiary for the first count and a concurrent two year indeterminate sentence for the second. Mason's motion for reduction of sentence was denied on November 30, 1982. Mason appeals only from his sentence. We affirm.
Mason first contends that a four year indeterminate sentence is unduly harsh in light of his age and past record. We disagree. The sentence imposed upon Mason is clearly within the statutory maximum set in I.C. § 18-2408 for grand theft by possession and in I.C. § 18-206 for accessory to grand theft. Although Mason was only eighteen at the time of his arrest, with a record consisting of minor traffic violations and a possession of marijuana charge, we decline to find the court's imposed sentence to be unreasonable. Not only was Mason in possession of one stolen snowmobile, but Mason had sought to obtain $500 from the rightful owners of the second snowmobile for information leading to its return. The presentence report included information showing that Mason was involved with marijuana and cocaine; that Mason offered to sell a stolen snowmobile to a neighbor; that when this offer was reported to the police, Mason began to harass the neighbor; and that a letter written by Mason outlined Mason's involvement in a number of criminal activities. In light of these factors, it was reasonable for the trial court to conclude that Mason was "well on [his] way to becoming a hardened criminal ...," and to sentence him accordingly.
Mason also contends that the trial judge improperly relied on hearsay evidence during sentencing. The evidence to which Mason objects is the letter written by Mason outlining his involvement in criminal activities and an allegation by the neighbor that Mason had poured glue on their walks and rock salt on their lawn. The original presentence report was supplemented with these items. Although the presentence report originally recommended that the court retain jurisdiction over Mason for 120 days, the trial judge refused to retain jurisdiction after the presentence report was supplemented. Mason alleges that the trial judge's reliance on these supplemental items resulted in prejudicial error.
The legislature has specifically authorized admission of hearsay evidence for sentencing purposes in the form of a presentence investigation report. I.C. § 20-220. Hearsay evidence in this form is admissible at a sentencing hearing so long as the defendant is afforded an opportunity to present favorable evidence and to explain or rebut adverse evidence. State v. Johnson, 101 Idaho 581, 583, 618 P.2d 759, 761 (1980); State v. Moore, 93 Idaho 14, 17, 454 P.2d 51, 54 (1969). Here, Mason had an opportunity to respond to these allegations during the sentencing hearing. At that time Mason explained the letter as "a joke" and denied having harassed the neighbor. Since Mason had an opportunity to respond to the allegations against him, the admission of the supplemental information was proper. Accordingly, we find no error in Mason's sentencing.
DONALDSON, C.J., and SHEPARD and HUNTLEY, JJ., concur.
BISTLINE, Justice, dissenting.

I.
My first vote is that the Court not make its decision in this case until it has received the benefit of oral argument.

II.
The defendant makes no challenge to the verdict of the jury  nor to the judgment of conviction entered upon the verdict. The sole issue on appeal is the harshness of the sentence, plus the assertion that the harshness *352 is partly attributable to hearsay evidence submitted to the court, and forthrightly mentioned in the opinion of the Court. The majority sees no problem because so it is said, "The legislature has specifically authorized admission of hearsay evidence for sentencing purposes ...," so long as such hearsay is encompassed "in the form of a pre-sentence report." I.C. § 20-220. This is strange language coming from the same majority of the Court which has recently declared that this Court will shortly be the promulgator of all rules of evidence. Moreover, my reading of § 20-220 shows no mention of hearsay. What is true is that the Court's opinions have authorized hearsay, even in the field of capital sentencing, a due process flaw which has been lamented by both Justice Huntley and myself. As I pointed out some years ago, when the earlier opinions of this Court authorized the reception of hearsay, it was solely for the benefit of those defendants who were seeking probation. But times and the changing of the Court's membership have changed all that. Nowadays, pre-sentence reports abound with hearsay; and, such hearsay is used to the detriment of the defendant, even where the defendant does not seek probation. Here the pre-sentence investigator, with the signed approval of a district manager wrote a letter to the district judge, telling the judge what he, the pre-sentence investigator, had heard from a Sharon Ryen, the contents of that letter being appended. A day later, the pre-sentence investigator sent another letter to the judge, also appended. Those who read the letters will feel some concern as to the pre-sentence investigator's apparent advocacy and nonimpartiality.
With all due respect to my brethren's point of view and philosophy, I am unable to see the use of such hearsay as not violative of due process of law. That is a general statement. In this particular case, the court's sentencing hearing took place on the 15th  allowing defense counsel one day to attempt any meaningful refutation of inferred guilt of other crimes and misconduct by hearsay accusation. The presentence investigator's informant, Sharon Ryen, may not have been known to the district judge. But the judge did remark: "I also happen to know the Ryens a little bit, I went to school with Kenny Ryen and I don't think that they lie."
Defense counsel, who well represented a defendant who undoubtedly was far from being a model 18-year-old, rather eloquently says of the foregoing in his brief:
As to the letter allegedly admitting some crimes by David Mason, the judge took this letter as the truth, even though David denied the truth of the letter.
From all the facts and statements made by Judge Haman on the record at sentencing, it is apparent that before the two (2) supplemental reports were added to the Pre-Sentence Investigation that David was heading for Cottonwood on a retained jurisdiction. But, because the Judge believed both the hearsay letter and the neighbor's statements, David Mason was highly prejudiced.
Although it is apparent that the criminal sentencing process is a difficult one, the fact is, totally unsupported hearsay at the sentencing caused David Mason's sentence to be considerably lengthened. It is even more unfair that the Judge believed the neighbor's story mainly on the basis that he himself knew these people. Would he have believed the story if he did not know the Ryens?
Appellant's Brief, pp. 10-11.
Defense counsel in this case, and others similarly serving defendants, cannot help but be demoralized at the message the Court this day sends out.

III.
Admittedly, my review of the record does not convince me that the sentence was unduly harsh, although, as I have said on earlier occasions, two years in the main yard might as well have served the purposes of society and an 18-year-old defendant who had no prior felony convictions. As is evident, my concern here is primarily *353 with the prolific use of hearsay, which hearsay was obviously bolstered by the district judge's belief that the informant was of a family which did not lie.

APPENDIX

*354